Citation Nr: 1752766	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.           This matter was previously remanded in January and May of 2017 for further development.


FINDING OF FACT

Competent evidence of record establishes that the Veteran's diagnosed persistent depressive disorder and unspecified anxiety disorder were incurred in service. 


CONCLUSION OF LAW

The criteria for service connection persistent depressive disorder with unspecified anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted     for any disease diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a January 2017 VA examiner diagnosed the Veteran with persistent depressive disorder and unspecified anxiety disorder.  The examiner obtained a history from the Veteran, to include the Veteran's report that he had one United States Code of Military Justice violation, that he yelled at a female peer who reported the incident, that he had an alcohol related incident, and that he was required to take anger management classes while in service.  The Veteran further stated that his first difficulties with depression and anxiety began in 1991/1992 when he was stationed in Japan. He stated that he was isolated there and the pace would be very intense and it would be hard for him to calm down. The Veteran    also stated that for him, the depression has come and gone since then, but it has been steady for the past three years where he experiences sad mood, low energy, poor concentration, anhedonia, is withdrawn, and has feelings of helplessness       and hopelessness. He also stated that he has been anxious since Japan where he        is easily keyed up, gets worried, has trouble sleeping, nightmares and is agitated.      The examiner also noted the Veteran's post service substance abuse treatment and     legal problems.  

The examiner opined that the Veteran's persistent depressive disorder and unspecified anxiety disorder were at least as likely as not incurred in or caused        by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran reported that his symptoms occurred during service and he was ordered       to go to Anger Management groups while in the military.

Although the Veteran's service personnel records do not confirm that he received    an Article 1 punishment, review of his service treatment records do reflect that he reported taking stress management classes in 1994.  Additionally, a record from July 1994 notes the Veteran was escorted to the mental health unit for exploding   into a cursing rage at another sailor who tracked paint onto the floor.  It was noted he was attending a weekly support group for stress and had recently been removed from his workspace for a previous episode of increased stress and angry outburst.  

As the basis for the January 2017 VA examiner's favorable opinion is largely supported by the findings in the service treatment records, the Board finds the opinion to be both competent and probative of the issue at hand.  

The Board acknowledges that negative opinions were provided by VA examiners    in December 2010 and January 2013.  However, in this matter, the Board finds that the evidence is in relative equipoise as to whether the Veteran's psychiatric disorder was incurred during military service. Accordingly, affording the Veteran the benefit of the doubt, service connection for persistent depressive disorder with unspecified anxiety disorder is warranted. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 38 C.F.R. § 3.102.

Accordingly, upon review of the record and after resolving any doubt in the Veteran's favor, the Board finds that service connection for persistent depressive disorder with unspecified anxiety disorder is warranted.


ORDER

Service connection for persistent depressive disorder with unspecified anxiety disorder is granted.




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


